                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND


UNITED STATES OF AMERICA
                                                *
                 vs.                                         Case No. PWG-19-228
                                                *
SEUN BANJO OJEDOKUN,
                                                *
                           Defendant

                                             ******

                                             ORDER

       The Court has reviewed Defendant’s “Petition for Bail and/or a Reopened Detention

Hearing” (“Motion”) (ECF No. 6).1 The Motion will be denied.

       A detention hearing was held in this case on May 22, 2019 (ECF No. 12). The Court entered

an order of detention after hearing from the parties and found, among other things, that the weight

of evidence against the Defendant is strong, the Defendant will be subject to a lengthy period of

incarceration if convicted, the Defendant lacked stable employment, residence, and financially

responsible sureties, the Defendant lacked significant ties to the District of Maryland and the

United States, and the Defendant had significant ties outside of the United States. The Court found

the Defendant to be a serious flight risk. (ECF No. 13.)

       Defendant’s Motion does not present any new or additional facts that have a material

bearing on the issue of detention. When the Court ordered detention, it considered whether any

conditions of release could reasonably assure Defendant’s appearance. The Court concluded that

there were no conditions that could reasonably assure Defendant’s appearance. Defendant’s

disagreement with the Court’s assessment as to his risk of flight is not a basis to reopen the



       1
        Defendant’s Motion was mistakenly filed in Case Number TMD-19-1345. Because this
case was indicated under Case Number PWG-19-228, all future filings must be made in this case
number.
detention hearing under 18 U.S.C. § 3142(f). Similarly, although the Defendant’s assessment of

the strength of the evidence against him is different from the Court’s assessment, this is not a basis

to reconsider the Court’s order of detention. For these reasons, Defendant’s Motion is DENIED.



December 30, 2019                                            /s/
Date                                                  Timothy J. Sullivan
                                                      United States Magistrate Judge




                                                  2
